UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of September 2015 TAT TECHNOLOGIES LTD. (Translation of registrant’s name into English) P.O.BOX 80, Gedera 70750 Israel (Address of registrant’s principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-Fx Form 40-F ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1): ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7): ¨ Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes ¨ No x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- TAT Technologies Ltd. 6-K Items 99.1Company Investor Presentation – September 2015. About TAT Technologies LTD. TAT Technologies LTD. is a leading provider of products and services to the commercial and military aerospace and ground defense sectors. TAT operates under three segments:(i) Original Equipment Manufacturing or “OEM” of Heat Management Solutions; (ii) Maintenance, Repair and Overhaul or “MRO” services of Heat Transfer Products; and (iii) Maintenance, Repair and Overhaul or “MRO” services for aircraft components. TAT’s activities in the area of OEM of Heat Management and Flow Control Solutions includes primarily the design, development, manufacture and sale of: (i) a broad range of heat transfer components such pre-coolers, oil/fuel hydraulic coolers and cold plates used in mechanical and electronic systems on-board commercial, business and military aircraft; (ii) environmental control and cooling systems for use on board aircraft and on ground applications; and (iii) a variety of other electronic and mechanical aircraft accessories and systems such as pumps, valves, power systems and turbines. TAT’s activities in the area of MRO of Heat Transfer Products include the maintenance, repair and overhaul of heat transfer equipment and to a lesser extent, the manufacture of certain heat transfer products. TAT’s Limco subsidiary operates an FAA certified repair station, which provides heat transfer MRO services and products for airlines, air cargo carriers, maintenance service centers and the military. TAT’s activities in the area of MRO services for Aviation Components include the maintenance, repair and overhaul of APUs, Landing Gear and other aircraft components. TAT’s Piedmont subsidiary operates an FAA certified repair station, which provides aircraft component MRO services for airlines, air cargo carriers, maintenance service centers and the military. TAT’s executive offices are located in the Re’em Industrial Park, Neta Boulevard, Bnei Ayish, Gedera 70750, Israel, and TAT’s telephone number is 972-8-862-8500. For more information of TAT Technologies Ltd., please visit our web-site: www.tat-technologies.com Contact: Mr. Guy Nathanzon CFO Tel: +972-8-8628500 guyn@tat-technologies.com SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereto duly authorized. TAT TECHNOLOGIES LTD. (Registrant) By: /s/ Guy Nathanzon Guy Nathanzon Chief Financial Officer Date: September 8, 2015
